Citation Nr: 9930960	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-04 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as due to tobacco use in service.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 
1958.  By decision of August 1995, the Board of Veterans 
Appeals (Board) denied service connection for COPD on a 
direct service-incurrence basis, and for a seizure disorder 
on the grounds that new and material evidence had not been 
submitted to reopen the claim.

This appeal arises from a February 1998 rating action which 
denied service connection for COPD as a result of tobacco use 
in service, and a June 1998 rating action which denied 
service connection for a seizure disorder on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.

In his April 1998 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  By 
letter of March 1999, the Board notified the veteran and his 
representative of a hearing which had been scheduled for them 
before a Member of the Board in Washington, D.C. for a date 
in June.  In response to an April 1999 query from his 
representative which was then forwarded to the Board, the 
veteran in writing canceled the scheduled June 1999 hearing 
before a Member of the Board in Washington, D.C.

In statements of October 1999, the veteran and his 
representative requested that this appeal be advanced on the 
Board's docket due to the veteran's terminal lung cancer.  
The representative, on the veteran's behalf, also waived the 
veteran's right to have the RO initially consider additional 
evidence which had been submitted to the Board subsequent to 
the issuance of the Statement of the Case (SOC) under the 
provisions of 38 C.F.R. § 20.1304 (1999).  Subsequently in 
October 1999, the Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket for good cause under the provisions of 38 U.S.C.A. 
§ 7107 (West 1991) and 38 C.F.R. § 20.900(c) (1999).    

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
seizure disorder is the subject of the REMAND section of this 
decision.


FINDINGS OF FACT

1. Attempts to obtain all available evidence necessary for an 
equitable disposition of the veteran's appeal have been 
made by the RO.

2. The record contains no medical evidence linking the 
veteran's current COPD to tobacco use in service.

3. The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim for service connection for COPD as due to 
tobacco use in service is plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for COPD as due to tobacco use in service.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

A review of the service medical records discloses that the 
lungs and chest were normal on entrance examination of 
November 1954, and a chest X-ray was negative.

In May 1955, the veteran was seen with a 1-day history of 
complaints of weakness, chills, nausea, coughing, and right-
sided chest pains.  Examination of the lungs showed heavy 
crackles and wheezing.  There was some bronchial breathing 
over the right middle lobe.  There was no dullness.

A chest X-ray in February 1956 was normal.

In April 1956, the veteran was seen with complaints of a 
cough and runny nose. A cold was diagnosed.

On separation examination of October 1958, the veteran gave a 
past history of whooping cough.  He denied a history of 
chronic or frequent colds, asthma, shortness of breath, pain 
or pressure in the chest, and chronic cough.  Current 
examination showed normal lungs and chest, and a chest X-ray 
was negative.

Post service, during VA hospitalization in May and June 1966 
for unrelated complaints, examination of the lungs and a 
chest X-ray were normal.

Private outpatient medical records of B. Chambers, M.D., show 
that the veteran was treated for bronchitis in June 1966.

Received in July 1967 was a medical statement from J. 
Emerick, M.D., wherein the veteran was noted to be in good 
general physical health.  No respiratory pathology was noted.

On VA examination of the respiratory system in November 1967, 
the veteran had no respiratory complaints.  The lungs were 
clear to percussion and auscultation, and a chest X-ray was 
negative.

During VA hospitalization from July to October 1968 for 
unrelated complaints, historical review of the veteran's 
habits indicated that he smoked a half package of cigarettes 
per day.  It was noted that he had no respiratory complaints, 
specifically, no chest pain or shortness of breath.  On 
examination, the lungs were clear to auscultation and 
percussion, and a chest X-ray was negative.

General medical examination of the chest was within normal 
limits on VA examination of November 1968.

During VA hospitalization in May 1969 for unrelated 
complaints, examination of the lungs and chest X-rays were 
normal.

Dr. Chambers' outpatient records of November 1969 show 
treatment of the veteran for bronchitis.  In March 1970, the 
veteran was seen for complaints including a cough.  Chest X-
rays revealed slightly-accentuated bronchovesicular markings 
which raised a suspicion of bronchitis.  The veteran was 
advised to slow down or discontinue cigarette smoking.

March 1971 VA examination of the respiratory system showed 
clear sounds and no rales, and a chest X-ray was negative.  
The chest was clear to percussion and auscultation during VA 
hospitalization for unrelated complaints in June 1972.  A 
chest X-ray was within normal limits during VA 
hospitalization for unrelated complaints in October and 
November 1972; a pertinent clinical diagnosis noted per the 
previous record but not treated during this hospitalization 
was asthma.  In November 1973, the veteran was hospitalized 
at a VA medical facility for complaints including chest pain; 
the diagnoses included chronic anxiety, with no pertinent 
respiratory pathology noted.

Dr. Chambers' outpatient records of April 1974 show treatment 
of the veteran with medications for bronchitis.

In July 1974, the veteran was hospitalized at a VA medical 
facility with a 6-month history of on-and-off left anterior 
chest pain, aggravated by a cough.  He also complained of 
bronchitis with a whitish phlegm.  On current examination, 
the lungs were clear to percussion and auscultation.  Lung 
function studies showed slight respiratory alkalosis, and 
rales were heard.  A chest X-ray was normal.  The diagnosis 
was chronic bronchitis.  During VA re-hospitalization in 
August 1974 for follow-up of chronic bronchitis, examination 
showed no evidence of active lung disease, the lungs were 
clear, and a chest X-ray was normal.  Chest X-rays during VA 
hospitalization from December 1976 to January 1977 for 
unrelated complaints showed no evidence of an acute process.  

On examination in July 1981, T. Idens, M.D., noted a past 
medical history of respiratory problems which had been 
treated by the VA, with asthma reported by the veteran.  On 
current examination, the lungs were clear to percussion and 
auscultation.  There was no dullness or increased anterior-
posterior diameter.  The impressions included history of 
asthma.

VA outpatient records of August 1981 showed that the chest 
was clear to auscultation and percussion.  

In August and September 1981, the veteran was hospitalized at 
a VA medical facility with a history of chronic bronchitis 
and emphysema.  During his hospital course, a sputum culture 
revealed growth of Streptococcus pneumoniae, for which he was 
treated.  The diagnoses included COPD.

VA outpatient records of April 1982 assessed the veteran's 
COPD to be mild.  During VA hospitalization in June and July 
1982 with a history of chronic bronchitis "for years," a 
chest X-ray was within normal limits, and the diagnosis was 
COPD, which was also the diagnosis during VA hospitalizations 
in October 1982 and from December 1982 to January 1983.  In 
June 1983, the veteran was hospitalized at a VA medical 
facility with diagnoses including chronic bronchitis.  In 
October and November 1984, the veteran was hospitalized at a 
VA medical facility with diagnoses including left lower lobe 
pneumonia and COPD.  The diagnoses during subsequent VA 
hospitalizations in November 1984 included COPD.  

VA outpatient records of December 1984 show that the veteran 
was seen with a 
3-day history of coughing-up blood.  The lungs had 
inspiratory wheezes.  He was subsequently hospitalized at a 
VA medical facility with diagnoses including COPD and 
hemoptysis - rule-out carcinoma of the lung.

VA outpatient records of mid-June 1985 showed lungs with 
bilateral wheezes, and chest X-rays showed emphysema.  The 
assessments included COPD.  In late June, the veteran was 
noted to be still smoking, but he had decreased this to 6 
cigarettes per day.  Examination of the lungs showed some 
wheezing.  The diagnoses included chronic bronchitis with 
bronchospasm.  In July 1985, the veteran was noted to be a 
smoker, and the assessment was rule-out leukoplakia.  Stable, 
chronic bronchitis with bronchospasm was assessed in 
September 1985.  In January 1986, the veteran gave a history 
of smoking approximately 1 package of cigarettes every 1.5 
days.

In January and February 1986, the veteran was hospitalized at 
a VA medical facility with a 3- to 4-week history of blood-
tinged sputum, and a 35 to 50 pack year history of smoking.  
During his hospital course, it was discovered that the 
veteran smoked excessively, and that the 35 to 50 pack year 
history was probably wrong.  He currently smoked about 2 to 
2.5 packs per day.  A work-up for tuberculosis was negative.  
A chest X-ray was negative for any mass lesion.  His 
hemoptysis gradually began to decrease.  Bronchoscopy with 
biopsy was negative for any evidence of malignancies.  It was 
felt to be possible that he might be having hemoptysis 
secondary to excessive smoking, followed by coughing.  
However, an organic disease could not be ruled out.  The 
diagnoses included COPD with hemoptysis, tuberculosis ruled-
out.

VA outpatient records of March 1986 noted that the veteran 
had recently been diagnosed with carcinoma of the lung.

At a hearing at the RO in April 1986, the veteran testified 
that he was going to have lung surgery, and his wife 
testified that he had lung cancer.

VA outpatient records of May 1986 noted that recent testing 
had resulted in no definite diagnosis of lung cancer.  The 
veteran stated that he currently smoked a half package of 
cigarettes per day.  His wife disagreed, stating that he 
smoked over 1 package per day.  In June 1986, a strong 
suspicion that the veteran had lung cancer was noted, but 
this had not been proven, in that no tissue diagnosis had 
been established.  

In July 1986, the veteran was hospitalized at a VA medical 
facility to rule out bronchogenic carcinoma as a cause of 
hemoptysis.  The veteran was noted to be a heavy smoker, with 
a history including COPD of several years' duration.  The 
diagnoses included COPD and hemoptysis, rule-out pulmonary 
neoplasm.

In a statement of September 1986, B. Lewis, M.D., noted that 
the veteran had severe COPD.

Chest X-rays during VA hospitalization in February and March 
1987 revealed left lower lobe pneumonia, and the pneumonitis 
completely resolved during the veteran's hospital course.  No 
lesions were noted.  The diagnoses included COPD, which was 
also among the diagnoses during subsequent VA hospitalization 
in March and April 1987.  

At a Board hearing in Washington, D.C. in June 1987, the 
veteran's wife testified that he had lung cancer.

VA outpatient records of July 1987 noted that the veteran was 
smoking a half package of cigarettes per day.  The diagnoses 
included COPD.  In August 1987, the veteran was hospitalized 
at a VA medical facility with complaints including chest 
pain.  He was noted to be currently smoking, and the 
assessments included COPD.

VA outpatient records of January 1988 noted complaints 
including shortness of breath.  The veteran was noted to be 
smoking a half package of cigarettes per day, and the 
diagnoses included COPD.  In February, he was advised to stop 
smoking completely, as a half package of cigarettes per day 
was felt to be too much for someone with COPD.  He complained 
of breathing problems in May, and gave a history of exposure 
to asbestos.  The assessment was exacerbation of COPD, 
possible asbestosis.  In August, he complained of shortness 
of breath.  The examiner noted that he had not had a 
recurrence of hemoptysis since 1987, and that he was still 
smoking 1 package of cigarettes per day.  In October 1989, 
the veteran was noted to be a smoker of 10 cigarettes per 
day.  He complained of occasional chest soreness and dyspnea 
on occasion, which was worse at night.  He also had a cough 
productive of yellow sputum, but no blood was present.  The 
assessments included COPD.  

VA outpatient records of January 1990 noted the veteran's 
complaints of a cold and problems breathing.  The assessment 
was COPD/bronchitis sequelae.  In March, he was noted to be 
smoking a half package of cigarettes per day, and the 
assessment was COPD.  In April, he complained of a recent 
recurrence of coughing-up blood.  Chest X-rays revealed 
slight blunting of the posterior sulcus, and a small pleural 
effusion could not be excluded.  Flexible bronchoscopy with 
biopsies in May showed squamous metaplasia and marked 
hyperplasia of the bronchial epithelium.  There was moderate 
cellular atypia in the thickened epithelium.  Invasive 
malignancy was not seen.  The operative findings included 
friable mucosa, rule-out carcinoma of the right upper lobe.  
The veteran was noted to be still smoking.  Moderately-severe 
COPD was assessed in June, and he was instructed to stop 
smoking.  Advanced COPD was assessed in July.  He complained 
of difficulty breathing and chest discomfort in October, and 
was noted to be still smoking a half package of cigarettes 
per day.  The assessments were moderately-severe COPD, and 
acute bronchitis with episodes of chest pain after coughing.  
In December, the veteran reported that he had stopped 
smoking.

VA outpatient records of February 1991 noted the veteran's 
complaint of shortness of breath.  There was no hemoptysis.  
He was currently noted to be smoking a half package of 
cigarettes per day.  The assessments included stable, 
moderate-to-severe COPD, hemoptysis resolved.  In April, he 
continued to smoke a half package of cigarettes per day, and 
he was advised to stop smoking.  In July, he was noted to be 
continuing to smoke.  The assessments included advanced COPD.

In a July 1991 affidavit, the veteran's mother attested to 
his having been born with a respiratory problem diagnosed at 
that time as bronchitis, and to his having had continual 
respiratory problems during his lifetime.

In a July 1993 affidavit, the veteran's wife attested to 
having known the veteran during the time he was in service 
from December 1954 to 1958, during which time he had many 
problems with his lungs, including problems breathing and 
coughing and shortness of breath.  These problems reportedly 
worsened in November 1959.

At a July 1993 Board hearing in Washington, D.C., the veteran 
testified that COPD had its onset in service, as he suffered 
from frequent colds and pneumonia in service.  His wife 
testified that he had frequent colds and respiratory problems 
during the time when she knew him in service.  The veteran 
testified that he was born with bronchitis, which had 
remained with him up to the present time and had developed 
into chronic lung disease.

VA outpatient records of April 1995 noted the veteran's 
complaints of chest pain and shortness of breath.  In May, he 
complained of coughing-up blood, mild-to-moderate pleuritic 
chest pain, and dyspnea on exertion.  It was noted that he 
still smoked 1 package of cigarettes per day.  The 
assessments included acute bronchitis with probable secondary 
atypical chest pain with scant hemoptysis; and COPD with 
stable left upper lobe pulmonary nodule.  Lung X-rays in July 
revealed diminished breath sounds.  

In a statement of August 1995, the veteran claimed that his 
current COPD had its onset in service as asthma and 
bronchitis and then progressed to emphysema.

In a statement of October 1995, Dr. Chambers stated that he 
treated the veteran for bronchitis in June 1966.

In a statement of March 1996, the veteran claimed service 
connection for COPD on the grounds that he was treated in 
service for respiratory problems.

In a statement of June 1996, the veteran claimed service 
connection for COPD on the grounds that he was treated in 
service for bronchitis, asthma, and pneumonia.

In June 1997, the RO received the veteran's initial claim for 
service connection for COPD as related to claimed tobacco use 
in service.  He claimed that he began smoking when he entered 
service and smoked continually in service.

By letter of October 1997, the RO notified the veteran that 
additional information was needed in the consideration of his 
claim for service connection for COPD as a result of tobacco 
use in service.  Specifically, he needed to provide medical 
evidence of a current disability; medical or lay evidence of 
tobacco use in service; and medical evidence of a 
relationship between the current disability and tobacco use 
in service, as well as a history of his use of tobacco 
products prior to, during, and after service, including the 
amount and type of product used.

In a statement of November 1997, a VA Registered Nurse stated 
that the veteran had attended a smoking class on 1 day in 
August 1996, and that he had stated that he smoked 2 packages 
of cigarettes per day.

In a statement of November 1997, the veteran's daughter noted 
his "many years" of heavy smoking for as long as she could 
remember, and commented that this had caused great damage to 
his health.

In a statement of November 1997, the veteran's son opined 
that the veteran was in poor health due to heavy smoking for 
"many years" which severely damaged his lungs, and that 
war-related stress and other problems from military-related 
duties contributed to his excessive smoking.

In a statement of December 1997, the veteran's wife stated 
that she knew the veteran to smoke lightly when she first met 
him in service, and that she thereafter observed him increase 
his smoking and have trouble breathing and coughing in 
service, such that he currently suffered from emphysema, 
asthma, and bronchitis.

In a statement of March 1998, C. Miller, M.D., stated that he 
treated the veteran for a medical problem unrelated to COPD 
in July 1958.

In a statement of April 1999, a VA physician stated that he 
had treated the veteran for several years for advanced COPD, 
with numerous flare-ups related to asthma and airways 
infections.  This lung disease was noted to have continued to 
gradually worsen.  The doctor stated that the veteran had 
told him that his [the veteran's] mother had told the veteran 
that he had had childhood asthma and bronchitis; and that the 
veteran had told him that he had several bouts of bronchitis 
with wheezing and coughing in service, and that the same 
types of lungs problems had plagued him for all of his adult 
life, mainly shortness of breath, coughing spells, and 
numerous respiratory infections.  The doctor noted the 
veteran's belief that significant medical disability 
developed in service, and that this disability had slowly 
worsened through the years.

VA outpatient records of September 1999 noted that the 
veteran was dyspneic at rest.  Pulmonary function tests 
indicated that his breathing was very impaired.  The examiner 
opined that a mass probably was a cancer, and that surgery 
for this was not possible due to the veteran's current level 
of pulmonary dysfunction.  The examiner noted the veteran's 
statement that he would try to quit cigarette smoking.

In a statement of October 1999, a VA physician stated that 
the veteran was currently under treatment for advanced 
emphysema and chronic bronchitis, the symptoms of which the 
veteran stated had their onset in service during the mid-
1950's.  The doctor noted that the veteran had been diagnosed 
with lung cancer as of September 1999 and was not expected to 
survive beyond 6 months of that date, and that he was unable 
to withstand surgery for a left lung malignancy and other 
physical problems due to the severity of his lung disease. 
 
II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease of injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Direct service connection of disability 
may be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty during 
active military service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-
93).    

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (proof 
of direct service connection entails proof that exposure 
during service caused the malady that appears many years 
later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even 
though a veteran may not have had a particular condition 
diagnosed in service, or for many years afterwards, service 
connection can still be established); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992); Watson v. Brown, 4 Vet. App. 309, 
314 (1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service).

The threshold question to be answered in the case is whether 
the veteran has presented a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VA cannot 
assist a claimant in developing a claim which is not well-
grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See Tirpak; 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In order for a claim to 
be well-grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

With respect to the threshold issue of whether the veteran 
has submitted a well-grounded claim for service connection 
for COPD as due to tobacco use in service, the Board finds 
that the first requirement of Epps/Caluza has been met, in 
that the medical evidence clearly shows that the veteran 
currently suffers from COPD.

Regarding the second element of Epps/Caluza requiring medical 
or lay evidence of in-service occurrence, the Board notes 
that the medical evidence of record contains no link between 
the veteran's tobacco use and his military service.  The 
service medical records show 2 occasions of respiratory 
problems (in May 1955 and April 1956), but do not indicate 
that the veteran was a smoker. The first notation in the 
record that the veteran was a cigarette smoker dates from a 
period of VA hospitalization from July to October 1968, 
nearly 10 years post service, and there is nothing in that 
record which indicates that the veteran began smoking in 
service.  Neither does Dr. Chambers' March 1970 notation 
advising the veteran to slow down or discontinue cigarette 
smoking date the onset of tobacco use to military service.  
Numerous subsequent VA and private medical records dated from 
1985 to 1999 document the veteran's continued cigarette 
smoking in the post-service years, but none date the onset of 
tobacco use to military service.  

Regarding the lay evidence of record, the veteran's wife in a 
July 1993 affidavit attested to having known the veteran in 
service and her observations of his many lung problems, but 
she made no reference to his use of any tobacco in service.  
Neither did the veteran or his wife refer to any tobacco use 
in service in July 1993 hearing testimony alleging the onset 
of his COPD in service.  In statements of August 1995 and 
March and June 1996, the veteran claimed the onset of COPD in 
service, but he did not refer to his having used any tobacco 
in service.  In June 1997, the VA received the veteran's 
initial claim for service connection for COPD as related to 
claimed tobacco use in service, wherein he alleged that he 
began smoking when he entered service and smoked continually 
in service.  In a statement of December 1997, the veteran's 
wife stated that she knew that he smoked in service and 
increased his smoking in service.  The Board finds that these 
1997 lay statements meet the second requirement of 
Epps/Caluza, in that such lay evidence adequately establishes 
that the veteran used tobacco in service.      

Regarding the third element of Epps/Caluza requiring medical 
evidence of a nexus between the reported in-service tobacco 
use and the currently-diagnosed COPD, the Board finds that, 
as laymen, neither the veteran, his son (in his November 1997 
statement), nor his wife (in her December 1997 statement) are 
competent to render a medical opinion as to an etiological 
relationship between COPD and reported tobacco use in 
service.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Horowitz v. Brown, 5 Vet. 
App. 217 (1993).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  
Grottveit, 5 Vet. App. at 93.  As noted above, the service 
medical records show no link between the veteran's 2 recorded 
instances of respiratory problems and any tobacco use.  The 
first post-service notation of treatment for bronchitis by 
Dr. Chambers in June 1966, over 7 years after separation from 
service, similarly contains no reference to tobacco use as 
the cause of bronchitis.  The voluminous subsequent VA 
inpatient and outpatient treatment records and medical 
statements and statements and records from many different 
private physicians developed through 1999 meticulously 
document the veteran's increasing respiratory problems 
including COPD during the post-service years, but none 
contains the medical nexus between COPD and reported tobacco 
use in service required to meet the third element of 
Epps/Caluza - an essential prerequisite to establishing a 
well-grounded claim for service connection.  In this regard, 
the Board notes that in October 1997 the RO notified the 
veteran of the requirement to provide medical evidence of a 
relationship between his current respiratory disability and 
tobacco use in service.  Although medical statements were 
subsequently submitted into the record from 1997 to 1999 from 
a VA Registered Nurse, a private physician, a VA outpatient 
clinic, and a VA physician, none contains the requisite 
medical link between the veteran's COPD and his reported 
tobacco use in service.   

In the absence of medical evidence linking the veteran's 
current COPD with his reported tobacco use in service, the 
Board finds that the claim for service connection for COPD as 
due to tobacco use in service is not well-grounded, and the 
appeal is denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue for service connection for COPD as 
due to tobacco use in service, the appeal is denied.


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a seizure disorder, the Board notes that the 
veteran's claim was denied by rating action of June 1998, and 
that rating action as well as the SOC issued on 8 September 
1998 cited as grounds for denying the claim the fact that 
"new and material evidence" had not been submitted to 
reopen the claim.  In defining "new and material evidence," 
the rating action and SOC included a requirement that, in 
light of all the evidence of record, there be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome in the prior determination. Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see Evans v. Brown, 9 Vet. App. 273 
(1996).  However, the Federal Circuit has since held that 
this judicially-created standard was inconsistent with 
38 C.F.R. § 3.156(a) (1999).  See Hodge v. West, 155 F.3d 
1356 (1998); see also Elkins v. West, 12 Vet. App. 209 
(1999).  The Board notes that the June 1998 rating action and 
the 8 September 1998 SOC applied the correct standard of 
review at the time they were respectively promulgated and 
issued, inasmuch as Hodge was not decided by the Federal 
Circuit until 
16 September 1998.  However, this fact does not change the 
due process requirement that this issue now be remanded to 
the RO for readjudication under the less-restrictive 
materiality standard enunciated by the Federal Circuit in 
Hodge and the Court in Elkins, and the provisions of 
38 C.F.R. § 3.156(a).  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO should readjudicate the issue 
of whether new and material evidence 
has been submitted to reopen the claim 
for service connection for a seizure 
disorder based on consideration of the 
criteria enunciated by the Federal 
Circuit in Hodge and the Court in 
Elkins, and the provisions of 
38 C.F.R. § 3.156(a).

2. If the veteran's claim has not been 
granted, he and his representative 
should be furnished an appropriate 
Supplemental SOC which contains the 
Hodge/Elkins criteria pertaining to 
reopening a final determination based 
on new and material evidence.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







